SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1015
CAF 12-01557
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF KENNETH E. WILLIAMS,
PETITIONER-APPELLANT,

                     V                                              ORDER

MIKI M. WILLIAMS, RESPONDENT-RESPONDENT.


MCKEE LAW OFFICE, SYRACUSE (JESSICA M. MCKEE OF COUNSEL), FOR
PETITIONER-APPELLANT.

GRANITO & SONDEJ, PLLC, LIVERPOOL (V. JAMES GRANITO, JR., OF COUNSEL),
FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Family Court, Onondaga County
(Michael L. Hanuszczak, J.), entered May 21, 2012 in a proceeding
pursuant to Family Court Act article 4. The order denied the
objection of petitioner to an order of the Support Magistrate.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on August 30, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court